COXE, District Judge.
The real contract between these parties is plainly deducible from the testimony. There is little dispute as to its terms. It was made by the libelant’s husband on the one side and Frederick Y. Doty representing the respondent on the other.
*658The only question in issue is whether the respondent was bound to furnish the libelant with a stateroom from the Sault Ste. Marie to Chicago, which part of the journey was undertaken on a steamer belonging to another corporation.
As the respondent advertised that a first-class rate to Chicago included meals and a stateroom berth, it is argued that there was, at least, an implied agreement to furnish a berth for the entire distance. It is not necessary to determine this naked question for the reason that on the proof the obligation to. furnish a stateroom is not left to inference, but is established by testimony which is clear and uncontradicted. Mr. Doty testifies;
•‘I told him [libelant’s husband] that if he was going on that trip he had better give me his name as soon as possible that I might reserve a stateroom for himself and wife. *» * * I told him we would have to know so far ahead whether he would go that I might telegraph to the agent of the connecting line at the ‘Soo’ for a reservation for him on that line; that I was going to send a telegram that day for a reservation fosr a number of staterooms, and if he decided to go I would-include him in the telegram and ask for a reservation for him. I told him I would ask for accommodations on the Chicago boat for himself and wife. * * « If he decided to go, I would include his name amongst the number I was to telegraph for, and reserve accommodations for him on the Chicago boat. * * * He said he was not positive that he would go, but if I would telegraph that line and he would be able to secure accommodations from the ‘Soo’ to Chicago that he thought he would go; * * * the probabilities were he would surely go if I got accommodations. So under these circumstances I sent the telegram. * * * I explained to him that our steamer * * * only went as far as the ‘Soo’ towards Chicago and we connected with the Chicago boat there, * * * and he would go right on board there, and make himself known to the purser, who would assign him his accommodations on that boat.”
The telegram was sent and an answer was received reserving 19 double staterooms, the number for which application was made. The contents of this telegram was made known to the libelant’s husband and thereafter he purchased two first-class tickets. Just prior to sailing from Buffalo he again saw the respondent’s agent, and asked if everything was all right, and received an affirmative reply. If, then, the agreement rested solely on respondent’s testimony, is it not clear that here was a distinct representation that the libelant was to be furnished with á stateroom to Chicago? It was not an agreement to reserve a number of rooms generally, but a specific, distinct reservation for the libelant and her husband so that the latter had only to give his name to the purser of the connecting boat in order to get the room which had been previously assigned to him. It was relying upon such assurances that the money for two passages to Chicago was paid to the respondent. Having taken the libelant’s money it was clearly'the respondent’s duty to telegraph or write the name of the libelant’s husband to the purser of the connecting boat so that the room she had bought and paid for might be assigned her. Instead of doing this the agent simply- engaged 19 staterooms, without indicating in any manner whom they were for, and subsequently sold tickets to a number of passengers sufficient to fill five additional rooms. So that the respondent, having- secured accommodations for 88 passengers, sold *659tickets to 48, leaving the weak and the timid to struggle for preference with the strong and the selfish. In legal effect it was as if tlie agent had resold the room which he had previously sold to the libelant. One of the 19 rooms engaged by telegram was hers; the agent had promised to reserve it for her. Not only did he fail to do so, hut by his own affirmative act he made the 'securing of a stateroom impossible for some and doubtful for all. If after the conversation in Buffalo he had failed to telegraph at all, it will hardly be doubted that the libelant would have just cause of complaint, but (his would have been no more disastrous to the libelant than the course he did pursue. It seems plain that the entire difficulty arose through the carelessness of the respondent's agent at Buffalo. No one else is shown to he at fault. The law should off«*r a remedy for every wrong. To say that the libelant has no redress for the treatment she received is to confess the utter inadequacy of the law. For 42 hours she was without sleep and deprived of the ordinary conveniences of life and, of course, suffered great annoyance and discomfort.
Il is difficult to estimate the damages in these cases where no permanent disability or sickness results, but it is thought that for the discomforts to which she was subjected the sum of $75 is but a just end reasonable compensation. Decree for $75 and costs.